NONPRECEDENTIAL DISPOSITION
                              To be cited only in accordance with
                                      Fed. R. App. P. 32.1



              United States Court of Appeals
                                   ForȱtheȱSeventhȱCircuit
                                   Chicago,ȱIllinoisȱȱ60604

                                 ArguedȱSeptemberȱ16,ȱ2009
                                 DecidedȱNovemberȱ18,ȱ2009

                                            Before

                             RICHARDȱD.ȱCUDAHY,ȱCircuitȱJudge

                             DIANEȱP.ȱWOOD,ȱCircuitȱJudge

                             DIANEȱS.ȱSYKES,ȱCircuitȱJudge

No.ȱ08Ȭ2799

UNITEDȱSTATESȱOFȱAMERICA,                            AppealȱfromȱtheȱUnitedȱStatesȱDistrict
          PlaintiffȬAppellee,                        CourtȱforȱtheȱNorthernȱDistrictȱof
                                                     Illinois,ȱWesternȱDivision.
       v.
                                                     No.ȱ07ȱCRȱ50044Ȭ1
RICHARDȱA.ȱLEE,
           DefendantȬAppellant.                      FrederickȱJ.ȱKapala,ȱ
                                                     Judge.

                                          OȱRȱDȱEȱR

       OnȱJuneȱ15,ȱ2007,ȱofficersȱfromȱtheȱRockford,ȱIllinoisȱPoliceȱDepartmentȱexecutedȱa
searchȱwarrantȱatȱaȱhouseȱwhereȱRichardȱA.ȱLeeȱhadȱhiddenȱaȱdigitalȱscaleȱandȱaȱbag
containingȱpowderȱandȱcrackȱcocaine.ȱȱTheȱpoliceȱreturnedȱtoȱtheȱhouseȱfiveȱdaysȱlaterȱand
arrestedȱLeeȱforȱaȱparoleȱviolation.ȱȱTheȱofficersȱsearchedȱLeeȱincidentȱtoȱtheȱarrestȱand
foundȱaȱhandgunȱinȱhisȱpossession.ȱȱLeeȱconfessedȱtoȱowningȱtheȱnarcoticsȱtheȱofficers
seizedȱduringȱtheȱJuneȱ15ȱsearch.ȱȱ

       Leeȱpleadedȱguiltyȱtoȱpossessionȱwithȱintentȱtoȱdistributeȱcrackȱcocaineȱinȱviolation
ofȱ18ȱU.S.C.ȱ§ȱ841(a)(1)ȱandȱbeingȱaȱfelonȱinȱpossessionȱofȱaȱfirearmȱinȱviolationȱofȱ18ȱU.S.C.
§ȱ922(g)(1).ȱȱAsȱpartȱofȱhisȱpleaȱbargain,ȱLeeȱagreedȱthatȱheȱqualifiedȱasȱaȱcareerȱoffender
No.ȱ08Ȭ2799                                                                                     Pageȱ2

underȱU.S.S.G.ȱ§ȱ4B1.1ȱbasedȱonȱaȱ1998ȱfelonyȱconvictionȱforȱpossessionȱwithȱintentȱto
distributeȱcocaineȱandȱaȱ2002ȱIllinoisȱconvictionȱforȱsecondȬdegreeȱmurder.ȱȱAtȱsentencing
theȱdistrictȱcourtȱadoptedȱtheȱpresentenceȬinvestigationȬreportȱ(“PSR”)ȱfindingȱthatȱLeeȱwas
aȱcareerȱoffenderȱunderȱ§ȱ4B1.1;ȱLeeȱdidȱnotȱobject.ȱȱHeȱdidȱargue,ȱhowever,ȱthatȱ§ȱ4B1.1
failedȱtoȱaccountȱforȱtheȱSentencingȱCommission’sȱintentȱtoȱreduceȱtheȱpenaltiesȱforȱcrackȬ
cocaineȱoffenses.ȱȱTheȱdistrictȱcourtȱrejectedȱthisȱargumentȱbutȱdidȱnoteȱthatȱtheȱcareerȬ
offenderȱguidelinesȱareȱ“strict,”ȱ“harsh,”ȱandȱ“tough.”ȱȱTheȱdistrictȱcourtȱcorrectly
calculatedȱtheȱrelevantȱguidelinesȱrangeȱandȱimposedȱaȱwithinȬguidelinesȱsentenceȱof
198ȱmonths’ȱimprisonment.ȱȱ

        Leeȱchallengesȱhisȱsentenceȱonȱtwoȱgrounds.ȱȱFirst,ȱheȱarguesȱthatȱweȱmustȱremand
hisȱcaseȱforȱresentencingȱinȱlightȱofȱKimbroughȱv.ȱUnitedȱStates,ȱ128ȱS.ȱCt.ȱ558ȱ(2007),ȱbecause
theȱdistrictȱcourtȱfailedȱtoȱgiveȱreasonsȱforȱrejectingȱhisȱargumentȱbasedȱonȱtheȱcrack/powder
cocaineȱdisparity.ȱȱSecond,ȱLeeȱcontendsȱthatȱtheȱdistrictȱcourtȱerredȱwhenȱitȱsentencedȱhim
asȱaȱcareerȱoffenderȱbecauseȱhisȱIllinoisȱconvictionȱforȱsecondȬdegreeȱmurderȱisȱnotȱaȱcrime
ofȱviolence.1ȱȱ

        OurȱprecedentȱforeclosesȱLee’sȱfirstȱargument.ȱȱInȱKimbroughȱtheȱSupremeȱCourtȱheld
thatȱdistrictȱcourtsȱhaveȱdiscretionȱtoȱdisregardȱtheȱ100ȬtoȬ1ȱcrack/powderȱratioȱwhen
fashioningȱsentencesȱunderȱU.S.S.G.ȱ§ȱ2D1.1.ȱȱ128ȱS.ȱCt.ȱatȱ575.ȱȱButȱLeeȱwasȱsentencedȱasȱa
careerȱoffenderȱunderȱ§ȱ4B1.1,ȱandȱweȱhaveȱheldȱthatȱ§ȱ4B1.1ȱdoesȱnotȱimplicateȱKimbrough
becauseȱtheȱcrack/powderȱdisparityȱinȱtheȱcareerȬoffenderȱguidelineȱ“arisesȱfromȱaȱstatute,
notȱtheȱadvisoryȱguidelines.”ȱȱUnitedȱStatesȱv.ȱHarris,ȱ536ȱF.3dȱ798,ȱ813ȱ(7thȱCir.ȱ2008).ȱȱWe
recentlyȱreaffirmedȱHarrisȱinȱUnitedȱStatesȱv.ȱWelton,ȱ583ȱF.3dȱ494,ȱ499ȱ(7thȱCir.ȱ2009)
(defendantsȱsentencedȱasȱcareerȱoffendersȱunderȱ§ȱ4B1.1ȱ“haveȱnoȱsentencingȱchallenge
basedȱonȱtheȱseverityȱofȱtheȱcrack/powderȱdisparity”).ȱȱTherefore,ȱtoȱtheȱextentȱLeeȱargues
thatȱKimbroughȱnecessitatesȱaȱremandȱforȱresentencing,ȱhisȱargumentȱfails.

        Inȱhisȱproȱseȱbrief,ȱLeeȱarguesȱthatȱtheȱcareerȬoffenderȱguidelineȱdoesȱnotȱapplyȱto
himȱonȱtheȱgroundȱthatȱhisȱIllinoisȱconvictionȱforȱsecondȬdegreeȱmurderȱdoesȱnotȱqualifyȱas
aȱcrimeȱofȱviolenceȱbecauseȱitȱisȱnotȱ“purposeful”ȱasȱrequiredȱbyȱBegayȱv.ȱUnitedȱStates,
128ȱS.ȱCt.ȱ1581ȱ(2008).ȱȱLeeȱfailedȱtoȱraiseȱthisȱargumentȱbelow,ȱsoȱourȱreviewȱisȱforȱplain
error.ȱȱSeeȱUnitedȱStatesȱv.ȱOlano,ȱ507ȱU.S.ȱ725,ȱ732Ȭ35ȱ(1993);ȱUnitedȱStatesȱv.ȱMyers,ȱ569ȱF.3d
794,ȱ800ȱ(7thȱCir.ȱ2009).ȱȱAsȱaȱthresholdȱmatter,ȱweȱinterpretȱtheȱcareerȬoffenderȱguidelineȱin
theȱsameȱwayȱweȱinterpretȱtheȱArmedȱCareerȱCriminalȱActȱ(“ACCA”),ȱUnitedȱStatesȱv.


       1
          LeeȱmadeȱtheȱcareerȬoffenderȱargumentȱinȱaȱsupplementalȱproȱseȱbrief.ȱȱInȱthatȱbriefȱheȱalso
raisedȱaȱclaimȱofȱineffectiveȱassistanceȱofȱcounsel.ȱȱAlthoughȱweȱaddressȱtheȱcareerȬoffender
argumentȱhere,ȱweȱexpressȱnoȱjudgmentȱonȱtheȱineffectiveȬassistanceȱclaim.ȱȱSuchȱclaimsȱareȱbest
broughtȱonȱcollateralȱreviewȱinȱaȱpetitionȱforȱhabeasȱcorpusȱunderȱ28ȱU.S.C.ȱ§ȱ2255.ȱȱSeeȱUnitedȱStates
v.ȱAllison,ȱ59ȱF.3dȱ625,ȱ629ȱ(7thȱCir.ȱ1995).ȱȱ
No.ȱ08Ȭ2799                                                                                Pageȱ3

Woods,ȱ576ȱF.3dȱ400,ȱ403Ȭ04ȱ(7thȱCir.ȱ2009),ȱandȱitȱisȱnotȱerrorȱforȱaȱsentencingȱcourtȱtoȱrely
onȱanȱunchallengedȱPSRȱwhenȱdeterminingȱwhetherȱqualifyingȱconvictionsȱexistȱfor
purposesȱofȱtheȱACCA,ȱUnitedȱStatesȱv.ȱThornton,ȱ463ȱF.3dȱ693,ȱ700Ȭ01ȱ(7thȱCir.ȱ2006).ȱȱLee
didȱnotȱobjectȱtoȱhisȱPSR,ȱwhichȱclassifiedȱhimȱasȱaȱcareerȱoffender,ȱandȱtheȱdistrictȱjudge
reliedȱonȱtheȱPSRȱwhenȱheȱsentencedȱLeeȱasȱaȱcareerȱoffender.ȱȱ

        Furthermore,ȱLeeȱwasȱconvictedȱofȱsecondȬdegreeȱmurder,ȱnotȱ“secondȬdegree
manslaughter”ȱasȱheȱargues.ȱȱIndeed,ȱthereȱisȱnoȱcrimeȱinȱIllinoisȱcalledȱ“secondȬdegree
manslaughter.”ȱȱSeeȱ720ȱILL.ȱCOMP.ȱSTAT.ȱ5/9Ȭ1ȱtoȱ9Ȭ3ȱ(listingȱIllinois’ȱhomicideȱcrimes).ȱ
SecondȬdegreeȱmurderȱobviouslyȱqualifiesȱasȱaȱcrimeȱofȱviolenceȱunderȱeitherȱdefinitionȱof
theȱterm;ȱitȱhasȱasȱanȱelementȱtheȱ“useȱofȱphysicalȱforceȱagainstȱtheȱpersonȱofȱanother,”
§ȱ4B1.2(a)(1),ȱandȱisȱpurposefulȱconductȱthatȱ“presentsȱaȱseriousȱpotentialȱriskȱofȱphysical
injuryȱtoȱanother,“ȱ§ȱ4B1.2(a)(2).ȱȱSeeȱ720ȱILL.ȱCOMP.ȱSTAT.ȱ5/9Ȭ2.ȱȱAccordingly,ȱtheȱdistrict
courtȱdidȱnotȱerrȱinȱsentencingȱLeeȱasȱaȱcareerȱoffender.

                                                                                     AFFIRMED